                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    STACIA SHEPHERD                                                               CIVIL ACTION

    VERSUS                                                                             NO: 19-2322

    SECURITY NATIONAL INSURANCE                                                   SECTION: T (3)
    COMPANY, HOME DEPOT U.S.A., INC.
    and DARRELL HALL

                                              ORDER

         Before the Court is a Motion for Summary Judgment1 filed by Security National Company

(“Security”). Stacia Shepherd (“Plaintiff”) has filed an opposition.2 For the following reasons, the

Motion for Summary Judgment3 is DENIED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s claim for damages to her property located at 107 Mabel

Drive, Madisonville, Louisiana (“Property”) against Home Depot U.S.A., Inc. (“Home Depot”)

and Security. In April of 2018, Plaintiff utilized the Home Depot Pro Referral Program to find a

contractor to perform renovation work on the Property.4 Plaintiff alleges she was advised by Home

Depot that they only referred fully licensed and insured home contractors.5 Home Depot referred

Plaintiff to contractor Darrell Hall, who went to the Property for a consultation and advised

Plaintiff that he could perform all requested work in a timely manner and in accordance with all

local and state building codes. 6 Plaintiff executed a contract with Mr. Hall, and Mr. Hall

commenced work on May 4, 2018.



1
  R. Doc. 29.
2
  R. Doc. 34.
3
  R. Doc. 29.
4
  R. Doc. 7, ¶6.
5
  R. Doc. 7, ¶13.
6
  R. Doc. 7, ¶7.


                                                  1
            On March 12, 2019, Plaintiff filed this suit alleging Mr. Hall’s work extensively damaged

the interior and exterior of the Property, including a concrete slab outside of the Property.7 Plaintiff

named Security as a defendant contending that Security provided Mr. Hall with a liability

insurance policy, and that Security violated La. R.S. 22:1892 and 22:1973.8 Security now moves

for summary judgment asserting that the commercial general liability policy issued to Mr. Hall

does not provide coverage for Plaintiff’s claimed damages.9

                                           LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”10 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 11 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”12 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.13 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”14




7
  R. Doc. 1, ¶8.
8
  R. Doc. 7.
9
  R. Doc. 29.
10
   Fed. R. Civ. P. 56(a).
11
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
12
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
13
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
14
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).


                                                         2
        Under Louisiana law, an insurance policy is a contract that must be construed using the

general rules of contract interpretation set forth in the Civil Code.15 The Court's role in interpreting

contracts is to determine the common intent of the parties. 16 In determining common intent,

pursuant to Civil Code article 2047, words and phrases used in an insurance policy are to be

construed using their plain, ordinary and generally prevailing meaning, unless the words have

acquired a technical meaning.17 “When the words of a contract are clear and explicit and lead to

no absurd consequences, no further interpretation may be made in search of the parties’ intent,”18

and the agreement must be enforced as written.19

        Security provided coverage to Mr. Hall from July 20, 2017 until May 9, 2018. Mr. Hall

began work on the Property on May 4, 2018. Security asserts that the policy does not apply if Mr.

Hall damaged the property after May 9, 2018.20 However, Plaintiff attests that Mr. Hall damaged

the property prior to May 9, 2018.21 Security also contends the policy does not cover repairs needed

due to the insureds’ own defective work or defective product.22 Plaintiff agrees with Security on

this point, but asserts that “coverage for damages to other property or for other accidental loss

resulting from the defective condition of the work-product have been allowed, even though

recovery for the injury to the work-product itself and consequential damages are excluded.”23

Security responds that the cases cited by Plaintiff interpret different insurance policies and are,

therefore, distinguishable.24


15
   See Cadwallader v. Allstate Ins. Co., 848 So.2d 577, 580 (La. 2003).
16
   La. Civ. Code art. 2045.
17
   See Henry v. South Louisiana Sugars Co-op., Inc., 957 So.2d 1275, 1277 (La. 2007)(citing Cadwallader, 848
So.2d at 580).
18
   La. Civ. Code art. 2046.
19
   Hebert v. Webre, 982 So.2d 770, 773–74 (La. 2008).
20
   R. Doc. 29-1, p.7.
21
   R. Doc. 34-1.
22
   R. Doc. 29-1, p.8.
23
   R. Doc. 34, p.5 (citing Parker v. Dubos Engine Co., 563 So. 2d 355, 360 (La. App. 3rd Cir. 1990)).
24
   R. Doc. 41.


                                                       3
         In this case, the policy provides that the insurance does not apply to “[t]hat particular part

of real property on which you … are performing operation, if the ‘property damage’ arises out of

those operations” or “[t]hat particular part of any property that must be restored, repaired or

replaced because ‘your work’ was incorrectly performed on it.”25 Security asserts it is clear that

Plaintiff’s claim for damages to the concrete slab and the interior and exterior of the Property fall

under this exclusion.26 However, Plaintiff claims that Mr. Hall was not contracted to work on the

slab, great room flooring, or elevator as part of his renovation work and that the exclusion,

therefore, does not apply to those damages.27 There is no competent summary judgment evidence

in the record to establish the specific terms of Mr. Hall’s contractual relationship with Plaintiff.

Additionally, the parties dispute when the damage occurred and the cause of the alleged damage.

Therefore, the Court finds there are disputed material facts regarding whether the exclusion applies

to Plaintiff’s damages claim and whether the Property was damaged during the coverage period.

Because there are disputed facts related to the application of the insurance policy, summary

judgment is not appropriate on these issues.


                                                CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment28 is DENIED.

         New Orleans, Louisiana, on this ____ day of February, 2020.



                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE


25
   R. Doc. 29-2, Certified Policy at Security 000030-31.
26
   R. Doc. 29-1, p.10.
27
   R. Doc. 34, p.8.
28
   R. Doc. 29.


                                                           4
